Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Amendments to Claims, Specification and Drawings filed 3/16/21 in response to the Final action mailed 1/21/2021 have been entered.
--- Claims 6-9 are pending. Claims 1-5 have been canceled.
--- Claims 6-9 are allowed herein.

REASONS OF ALLOWANCE:
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record cited discloses or suggests a vertically flattened aluminum bar having a base and a notch at one end of the base; a lateral support arm having a receiving means formed as a first U or C-shaped cradle at one end, which is attached to one side of the vertical bar and a second U or C-shaped grip at the other end of the receiving means defining an opening through which a neck of the instrument may pass; fastening means attached to the other side of the U or C-shaped grip; and a T-shaped strap having one end defining a slot through which the lateral support arm is inserted and thereby secured to the one end of a T-shaped strap in the first U or C-shaped of the lateral support arm, and another end extending from the slot 
Claims 7-9 are all dependent from claim 6, are also allowable for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAN LE/Primary Examiner, Art Unit 3632